Citation Nr: 1204980	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1953 to December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision. 

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record fails to corroborate a reported stressor.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

During the course of the Veteran's appeal, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  These amendments apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Here, because the Veteran's claim was appealed prior to July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

In this case, several VA treatment records are of record noting the diagnosis of PTSD, and the Veteran has participated in some group PTSD sessions.  As such, he has been diagnosed with PTSD.  However, as noted, service connection requires more than just a diagnosis.  Rather, there must be evidence linking the diagnosis to either a corroborated stressor or to a veteran's fear of hostile military or terrorist activity.  It is in this regard that the Veteran's claim fails.

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R.  § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

However, in this case, while the Veteran did serve in Korea during the Korean War era, there is no indication that he was actually in combat.  Per his DD-214, the Veteran served in the artillery in "A" battalion of the 50th AAA, and no medals, such as a Purple Heart (for example purposes only), appear to have been awarded to him that would be indicative of combat exposure.  Additionally, there are no allegations that his unit was in combat.  The Board thus concludes that the Veteran did not engage in combat with the enemy as contemplated by § 1154(b), and a stressor must therefore be corroborated.

If, as here, a veteran did not serve in combat, or if the claimed stressor is not related to combat (as in this case), there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Through the course of his appeal, the Veteran has reported stressors to several VA medical professionals.  For example, in April 2005, he stated that he witnessed several terrible things, people killed, run over by tanks, etc.  At an April 2007 VA treatment session, the Veteran reported serving in the Korean conflict, where he alleged seeing an American soldier shot one day after he was shot (there is no evidence that the Veteran was actually shot and such a statement from the Veteran at this time, and not at others, only reduces the Veteran's credibility with the Board) and his friend later died.  The Veteran also reported being in a convoy when a tank ran over a Korean.  In November 2007, the Veteran reported to a VA psychiatrist that he witnessed several traumatic events in Korea including seeing a fellow soldier being crushed by a tank and seeing a soldier blown up.  He also recalled having difficulty sleeping in Korea due to the noise.  

In September 2008, a therapist wrote that the Veteran reported experiencing extreme fear due to incoming fire and not being allowed to return fire.  He also reported witnessing his good friend getting shot in the stomach and feeling helpless because he was unable to assist him.  He also stated that he witnessed a Korean get run over by a tank.  However, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  The examiner is simply reporting what the Veteran told him.    

The Veteran has also submitted several statements regarding his alleged stressors.  In February 2007, he reported guarding the K-13 airbase for incoming unidentified aircraft, asserting that a lot of shooting was going on and that it was very intense.  He stated that this had stayed in his mind along with the dead bodies.

In September 2007, the Veteran submitted a statement asserting that he was assigned to the anti-aircraft artillery and still recalled the noise and explosions.  He recalled thinking that he was not going to make it home.  He described being near to a close friend named "Warbrack"  when the friend got shot accidentally by friendly fire.  He also asserted that while on a convoy a Korean man ran underneath a tank and was crushed.

In April 2008, the Veteran reported that while stationed at K-13 airbase, a soldier in his unit got shot in the abdomen by a sniper's bullet and died three days later.  The Veteran again asserted that the soldier's name was "Warbrack" and that the incident occurred in July 1953.  He also recalled that while on a convoy, one of the military trucks ran over a Korean citizen.  

VA has undertaken several efforts to corroborate the Veteran's reported stressors.  In July 2008, a request was sent to the Joint Services Records Research Center (JSRRC).  Searches of casualty lists were made for variations of Walbrack, but no records were found showing that anyone by that name had been killed in action.  A list of casualties from the Veteran's unit was also obtained, but this list also failed to show anyone with a name resembling Walbrack.

Another request was sent to the Center for Unit Records Research (CURR) in October 2009, but CURR replied that military casualty reports from January to December 1953 were searched, but the only name close to Warbrack was PFC Valent Warrichaiet who was killed on July 9, 1953.  It was noted that no morning reports were of record from the 50th Anti Aircraft Artillery Battalion.  

A request was sent to the National Archives and Records Administration as well, but a response was received that they also did not maintain unit records for the 50th Anti Aircraft Artillery Battalion.  

In January 2010, the National Personnel Records Center (NPRC) indicated that the morning reports for the 50th Anti Aircraft Artillery Battalion were searched for July 1953, but no entries were found that matched the Veteran's reported stressor.

In December 2011, the Veteran testified at a hearing before the Board that he was on guard duty when his friend got shot.  As a result he stated that he was constantly in fear for his life.  The Veteran reported that the killed soldier's name was Walbright, which he spelled out at the hearing.

As described above, the Veteran has identified stressors on a number of occasions throughout the course of his appeal.  However, a number of inconsistencies appear throughout his statements and at hearing.  For example, in his written statements he spelled the name of the friend who was allegedly killed as Walbrack, whereas at his hearing he verbally spelled it Walbright.  Regardless, none of the variations on the spelling produced any results when inputted into the database of military personnel that were killed in Korea.  Additionally, while the Veteran reported that the killed soldier was in his unit, a list of casualties from the 50th AAA Battalion reveled that no casualties were incurred by the Veteran's unit in July 1953.  In fact, the last soldier that was killed in the Veteran's unit died in February 1953.  

It is also noted that the Veteran reported on one occasion that the friend was shot and killed by friendly fire; several other times he reported that the friend was shot by a sniper; and he also stated that his friend was "blown up" to a VA medical professional.  These inconsistencies further undermine the credibility of the Veteran's reported stressor.  The Board is sympathetic to the fact that the Veteran is trying to recall events that allegedly transpired more than 50 years earlier; however, by the same token the main event that he alleged had occurred is likely to have been recorded if it did, in fact, take place as rosters of soldiers that were killed in action in the Korean War were kept.  Moreover, the Veteran is essentially contending this single event has affected him so deeply as to cause PTSD, yet he is unable to remember the most basic details of the event.

Research did uncover the name of one soldier, Warrichaiet, who was killed in action whose name sounded similar to Warbrack or Walbright.  However, PFC Valentine T. Warrichaiet was part of the 7th infantry division and was killed at Pork Chop Hill in July 1953.  However, Pork Chop Hill occurred many miles from where the Veteran's unit was stationed in Suwon, Korea.  As such, this record also does not corroborate the Veteran's reported stressor and in fact only provides more evidence against this claim. 

Likewise, with the Veteran's report of witnessing a Korean person get run over varies from account to account.  For example, on one occasion the vehicle was described as a tank and on another occasion it was described as a truck.  Such inconsistency undermines the credibility of the Veteran's assertion.  Moreover, the Veteran has never described this alleged incident in enough detail to allow any meaningful research to be conducted to corroborate its alleged occurrence and his statements about the event undermine his credibility with the Board, providing factual evidence against his claim.

VA has sought to verify the reported stressor through all available resources.  Unfortunately, as described above, no reported stressor has been corroborated and the evidence that have been obtained provides highly probative factual evidence not in favor of the Veteran, but against the Veteran claim, clearly suggesting that the stressor cited by the Veteran did not occur.

As noted, the PTSD regulations were revised during the course of the Veteran's appeal to relax the stressor corroboration in certain instances.  Under the revised regulations, service connection may be granted if a veteran is diagnosed with PTSD by a VA psychiatrist or psychologist, and the diagnosis is then related to a veteran's fear of hostile military or terrorist activity.  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

However, as described, the Veteran's reported stressors do not fit within the purview of the revised regulations and they are therefore not applicable to the Veteran's claim.

While fear of snipers is a scenario listed under the revised regulations, here, the Veteran's reported stressor is not fear of snipers, but rather it is related to a specific individual who was allegedly killed by a sniper (or by friendly fire depending on the version of the Veteran's statements that is considered).  As such, the Veteran does not appear to be identifying a generalized fear, but rather fear from a specific incident.  Unfortunately, there is no evidence to support the Veteran's allegation of this person's death and significant evidence against such a finding.   

The Veteran has consistently reported witnessing his friend get shot, but as discussed above, there is considerable evidence which undermines his account.  As such, the Board finds that this reported stressor has not been corroborated, even under the revised regulations and that the preponderance of the evidence supports a finding that the events in question did not occur.   

With regard to the Veteran's description of seeing a Korean man get run over, this reported stressor also does not fit within the definition of types of fear of hostile military or terrorist activity; as it did not involve any threat from an actual or potential improvised explosive device; a vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.

Beyond the above, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, and the Veteran's testimony before the Board, the Board finds that the Veteran is not credible to the extent that he reports these stressors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.). 

As such, a reported stressor has not been corroborated, and therefore, the criteria for service connection for PTSD have not been met.  Accordingly, the Veteran's claim is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  

It is noted that the Veteran was never specifically provided with a copy of the revised regulations for PTSD.  However, in this case, the Board finds this to be at most a harmless error as the Veteran is in no way prejudiced by it.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice and providing that the claimant has the burden of showing prejudice from a notice error).  As discussed above, the stressors advanced by the Veteran, such as his allegation is that his PTSD is the result mainly of witnessing a friend getting shot or seeing a Korean man get run over, are not the types of stressor that are contemplated by the revised regulations, which envision a generalized fear of hostile military or terrorist activity.  As such, because the revised regulations are not applicable to the Veteran's case, he is not prejudiced by any notice failure. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his PTSD.  Additionally, the Veteran testified at a hearing before the Board.

VA has also undertaken great effort to corroborate the Veteran's reported stressors, contacting multiple agencies.  Unfortunately, no stressor was corroborated; and, as such, there is no duty to provide a VA examination, as an examiner would not have any event upon which to base a diagnosis that could then lead to service connection. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


